REASONS FOR ALLOWANCE
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Notice of Allowance is in response to communications filed January 26, 2021.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.

Allowable Claims
2.	Claims 1-6, 8, 10, 12, and 14-22 are allowed over the prior art of record.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on January 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Additionally, while the IDS filed January 15, 2015 was previously considered by the examiner, the accompanying PTO-1449 is being included as is was not received in the previous communication.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Suzuki et al. (US PGPUB 2006/0015081), Kuntz (US 4,747,166), Sanchez (US 8,287,508) and Mombrinie (US 7,901,389).
fails to disclose or reasonably suggest alone or in combination, that the web of flexible porous material is positioned directly adjacent to at least a portion of the moisture-wicking material.  Suzuki teaches away from a modification of the moisture-wicking material to be positioned directly adjacent to the web of flexible porous material, as doing so would destroy the functionality of the required urine detection sensor part - further, a relocation of the moisture-wicking material to be directly adjacent to the web of flexible porous material would result in the moisture-wicking material no longer being disposed in contact with a body, as also required by the claims.
Kuntz, while teaching a majority of the claimed invention, fails to disclose or reasonably suggest alone or in combination, that the second portion of the chamber positioned at the closed end is defined at least partially by a portion of the non-permeable material that is spaced apart from both the web of flexible porous material and an end of the tube when at least the portion of the tube is received in the first portion of the chamber. The prior art of record fails to provide motivation for one having ordinary skill in the art to make a modification to Kuntz in order to meet the claimed combination of structure, since Kuntz requires the core of urine absorbent material to form the hollow bore in which a distal end of a tube is inserted.
Sanchez, while teaching a majority of the claimed invention, fails to disclose or reasonably suggest alone or in combination, a web of flexible spun plastic fibers at least partially defining at least one wall; a non-permeable material covering at least a portion of the web of flexible spun plastic fibers; wherein the first portion of the chamber includes an interior surface at least partially defined by at least one wall of the web of flexible spun plastic fibers, and the second portion of the chamber is defined at least partially by a portion of the non-permeable material that is spaced from both the web of flexible spun plastic fibers and an end of the tube when at least a portion of the tube is received in the first portion of the chamber. The prior art of record fails to provide motivation for one having ordinary skill in the art to make a modification to Sanchez in order to meet the claimed combination of structure, since the container disclosed by Sanchez simply utilizes a cylindrical container of a single material, where one side 
Mombrinie, while teaching a majority of the claimed invention, fails to disclose or reasonably suggest alone or in combination, a web of flexible spun plastic fibers at least partially defining at least one wall; a non-permeable material covering at least a portion of the web of flexible spun plastic fibers; wherein the first portion of the chamber includes an interior surface at least partially defined by at least one wall of the web of flexible spun plastic fibers, and the second portion of the chamber is defined at least partially by a portion of the non-permeable material that is spaced from both the web of flexible spun plastic fibers and an end of the tube when at least a portion of the tube is received in the first portion of the chamber. The prior art of record fails to provide motivation for one having ordinary skill in the art to make a modification to Mombrinie in order to meet the claimed combination of structure, since the container disclosed by Mombrinie simply utilizes a bottom plate with a plurality of perforations for entry of urine - and one having ordinary skill in the art would have no reasonable purpose for transitioning from a perforated plate to a web of flexible spun plastic fibers, as a web of flexible spun plastic fibers may hinder the functionality of Mombrinie’s device as the application of suction could collapse the web of flexible spun plastic fibers into the chamber and restrict flow through the device.
The unique combination of claimed structure not disclosed or rendered obvious by Suzuki, Kuntz, Sanchez or Mombrinie imparts a specific function of the claimed device; namely, such a liquid collection and transportation container is particularly useful for: persons having a condition such as incontinence or a disability that limits or impairs mobility, persons under restricted travel conditions such as pilots, drivers, workers in hazardous areas, etc., and persons requiring collection of urine for monitoring or clinical testing purposes, as suggested by applicant on page 2, lines 13-18 of the specification, as originally filed.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J MENSH/Primary Examiner, Art Unit 3781